  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 1 of 10 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


AEGIS MOBILITY INC.,

                        Plaintiff,
                                                         C.A. No. ___________________
        v.

HERE INTERNATIONAL, INC., HERE                           DEMAND FOR JURY TRIAL
NORTH AMERICA, LLC, AND HERE
HOLDINGS CORPORATION,

                        Defendants.


                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        1.      Aegis Mobility Inc. (“Aegis” or “Plaintiff”), by and through its counsel, hereby

brings this action for patent infringement against Here International, Inc., Here North America,

LLC, and Here Holdings Corporation (“Here Technology” or collectively the “Defendant”)

alleging infringement of the following validly issued patent: U.S. Patent No. 8,948,784, titled

“Monitoring geospatial context of a mobile device” (the “’784 Patent” or “Patent-in-Suit”)

attached hereto as Exhibit A.

                                      NATURE OF THE ACTION

        2.      This is an action for patent infringement arising under the United States Patent

Act 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

                                              PARTIES

        3.      Plaintiff Aegis Mobility Inc., is a Canadian company with its principle place of

business at 8525 Baxter Place, Suite 200, Burnaby, British Columbia, Canada, V5A 4V7.

        4.      On information and belief, Defendant Here International, Inc. is a company

incorporated in Delaware and may be served by its registered agent National Registered Agents,
                                  1
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 2 of 10 PageID #: 2




Inc. at 160 Greentree Dr., STE 101, Dover, DE 19904.

        5.     On information and belief, Defendant Here North America is a company

incorporated in Delaware and may be served by its registered agent National Registered Agents,

Inc. at 160 Greentree Dr., STE 101, Dover, DE 19904.

        6.     On information and belief, Defendant Here Holdings Corporation is a company

incorporated in Delaware and may be served by its registered agent National Registered Agents,

Inc. at 160 Greentree Dr., STE 101, Dover, DE 19904.

                                  JURISDICTION AND VENUE

        7.     This lawsuit is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to

28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

        8.     The Court has personal jurisdiction over Defendant for the following reasons: (1)

Defendant is present within or has minimum contacts within the State of Delaware and the

District of Delaware; (2) Defendant has purposefully availed itself of the privileges of conducting

business in the State of Delaware and in this district; (3) Defendant has sought protection and

benefit from the laws of the State of Delaware; (4) Defendant regularly conducts business within

the State of Delaware and within this district, and Plaintiff’s cause of action arises directly from

Defendant’s business contacts and other activities in the State of Delaware and in this district;

and (5) Defendant has a regular and established business in Delaware and has purposely availed

itself of the privileges and benefits of the laws of the State of Delaware.

        9.     Defendant, directly and/or through intermediaries, ships, distributes, uses, offers

for sale, sells, and/or advertises products and services in the United States, the State of Delaware,

and the District of Delaware including but not limited to the products which contain the


                                  2
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
   Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 3 of 10 PageID #: 3




infringing “Patent-in-Suit’s” systems and methods as detailed below. Upon information and belief,

Defendant has committed patent infringement in the State of Delaware and in this district;

Defendant solicits and has solicited customers in the State of Delaware and in this district; and

Defendant has paying customers who are residents of the State of Delaware and this district and

who each use and have used the Defendant’s products and services in the State of Delaware and

in this district.

         10.        Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§ 1400(b).

Defendant is incorporated in this district and has directly and/or indirectly committed acts of

patent infringement in this district.

                                             PATENT-IN-SUIT

         11.        Plaintiff incorporates the above paragraphs herein by reference.

         12.        On February 3, 2015, United States Patent No. 8,948,784 titled “Monitoring

Geospatial Context of a Mobile Device” was duly and legally issued by the United States Patent

and Trademark Office. The ’784 Patent is presumed valid and enforceable.

         13.        Plaintiff is the assignee of all right, title and interest in the ’784 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ’784 Patent.

         14.        The ’784 Patent relates to mobile communication devices and communication

management systems and to systems, methods, and interfaces for managing mobile

communications devices utilizing communication profiles and mobile communication device

contexts. (Ex. A at 1:20-24).

         15.        The invention disclosed in the Patent-in-Suit was not well-understood, routine, or

conventional. At the time of ’784 Patent’s filing, there existed various problems in how mobile


                                  3
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 4 of 10 PageID #: 4




communications devices processed environmental inputs. For instance, the particular

environment in which a mobile communication device is used, such as in a moving automobile,

can impact the use of the mobile communication device, the safety of the specific users, and/or the

safety of other individuals. (Ex. A at 1:35-39). One approach to mitigating this safety concern was

through the use of a control algorithm that could allow or deny communication based on

monitoring various environmental sensors, such as the placement of a parking brake, the detection

of a vehicle in gear, vehicle velocity and/or a distance traveled. (Ex. A at 1: 60-64). But this

approach was inefficient in distinguishing urban driving conditions from a person in a parked car

by merely measuring velocity and/or distance traveled. (Ex. A at 2:7-10).

        16.    In another embodiment, a control algorithm can intercept a request from a third

party to initiate audio communication and then poll the mobile communication device or a third-

party information system, such as calendaring software, in order to determine the availability for

establishing the audio communication. (Ex. A at 2:15-21). However, at the time of the invention

these approaches were inefficient because they increased communication initiation latencies due

to synchronous polling of the mobile communication device. (Ex. A at 2:26-30). Additionally,

these approaches generally do not facilitate management of outgoing communications by a user

of a mobile device and/or the continued management of the mobile communication device once a

communication channel has been established. (Ex. A at 2:29-34).

        17.    The ’784 Patent addressed these dilemmas and others by teaching how to utilize

context assessment algorithms to process environmental inputs into mobile device context

information. (Ex. A at 2:40-44). Another embodiment teaches how a communication management

system may determine how to route or process incoming calls to a mobile communication device

using context information already received from the device rather than requiring an additional


                                  4
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 5 of 10 PageID #: 5




poll the mobile device for its context. (Ex. A. at 2:65 – 3:3). And another embodiment teaches how

the communication management system can facilitate the provisioning and management of some

aspects of a mobile communication device profile via various graphical interfaces. (Ex. A. at 3:13-

20).

         18.   The claims of the ’784 Patent do not merely recite the performance of a familiar

business practice with a requirement to perform it on the Internet. Instead, the claims recite one

or more inventive concepts that are rooted in computerized electronic data communications

networks and an improved method for managing mobile device communication.

         19.   Moreover, the invention taught in the ’784 Patent, which is rooted in utilizing

context assessment algorithms based on inputs from various sensors, cannot be performed with

pen and paper or in the human mind. And one of ordinary skill in the art at the time of the patent

would have understood that the inventions could not be performed with pen and paper. Using a

pen and paper would be a practical impossibility running counter to the inventors' detailed

description of the inventions and language of the claims. Additionally, because the ’784 Patent

addresses problems rooted in limiting mobile device communication by aggregating information

from mobile device sensors and/or other information sources, the solutions it teaches are not

merely drawn to longstanding human activities.

         20.   Recognizing the contributions of the ’784 Patent, Defendant’s parent company

Here Global B.V. cites the Patent-in-Suit in U.S. Patent No. 9,779,102 titled “Method and

apparatus for providing compressed data structure.”

                                    ACCUSED PRODUCTS

         21.   Defendant makes, uses, offers for sale and sells in the U.S. products, systems,

and/or services that infringe the Patent-in-Suit, including, but not limited to its Here Fleet


                                    5
       COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 6 of 10 PageID #: 6




Telematics Geofencing solution (the “Accused Product” or “Accused Instrumentality”).

        22.      Here Technologies advertises a “platform [that] provides comprehensive mapping

content, an integrated suite of solutions, services and development tools and a marketplace for

data to solve your complex location-based problems.” (See Ex. B, available at https://here.com.).

As part of that platform, Here Technologies’ Fleet Telematics solution advertises how “[d]ata

feeds from your vehicles are combined with our advanced algorithms to create actionable

intelligence.”   (See Ex.     C, available   at   https://www.here.com/products/location-based-

services/fleet-telematics.)

        23.      Here Technologies’ Fleet Telematics solution includes a “Geofence Extension”

which allows users to “[k]now when moving assets enter or leave a geographic area.” (See Ex. D at

11.) The Geofence extension invites users to “[u]se calculated isoline (drive-time) areas, buffered

route corridors, and HERE boundaries (administrative, postal, census) as geofence shapes.” (See

Ex. D at 11). Users implementing the Geofence Extension can “[r]eceive alerts in a timely manner

when a mobile asset enters or leaves a predefined geofenced area.” (Ex. D at 10.)

                                             COUNT I
                            (Infringement of U.S. Patent No. 8,948,784)
        Direct Infringement – 35 U.S.C. § 271(a)
        24.      Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

        25.      Without a license or permission from Plaintiff, Defendant has infringed and

continues to directly infringe on one or more claims of the ’784 Patent by importing, making,

using, offering for sale, or selling products and devices that embody the patented invention,

including, without limitation, one or more of the patented ’784 systems and methods, in violation

of 35 U.S.C. § 271.
                                  6
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 7 of 10 PageID #: 7




          26.     Defendant has been and now is directly infringing by, among other things,

practicing all of the steps of the ’784 Patent, for example, internal testing, quality assurance,

research and development, and troubleshooting. See Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 775 (Fed.

Cir. 1993); see also 35 U.S.C. § 271 (2006).

          27.     By way of example, Defendant has infringed and continues to infringe at least one

or more claims of the ’784 Patent, including at least Claim 1. Attached hereto as Exhibit C is an

exemplary claim chart detailing representative infringement of Claim 1 of the Patent-in-Suit.

          Induced Infringement – 35 U.S.C. § 271(b)

          28.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

          29.     Defendant has been and now is indirectly infringing by way of inducing

infringement by others and/or contributing to the infringement by others of the ’784 Patent in the

State of Delaware, in this judicial District, and elsewhere in the United States, by, among other

things, making, using, offering for sale, and/or selling, without license or authority, products that

require     the   accused    technology    for   intended    functionality,   testing,   configuration,

troubleshooting, and other utilization.

          30.     In addition to having knowledge of the Patent-in-Suit upon filing of this

Complaint, Defendant had prior knowledge through its own patent prosecution activities. For

instance, Here Global B.V.’s 9,779,102 patent cites Plaintiff’s patent application 2008/0299954

titled “Management of mobile device communication sessions to reduce user distraction” which

stems from the same provisional patent as the Patent-in-Suit: 60/892,628. To the extent Defendant

claims it was not aware of the Patent-in-Suit despite these citations, Defendant was willfully

blind.

                                  7
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
    Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 8 of 10 PageID #: 8




        31.     Defendant knew the Accused Product infringes the ’784 Patent and yet Defendant

induced and continues to induce others—including partners, customers, and third parties—to

directly infringe at least one claim of the ’784 Patent under 35 U.S.C. § 271(b). Defendant took

active steps to induce infringement, such as advertising an infringing use, which supports a

finding of an intention. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932 (2005)

(“[I]t may be presumed from distribution of an article in commerce that the distributor intended

the article to be used to infringe another's patent, and so may justly be held liable for that

infringement"). For example, Here Technology induces end users to use the infringing Accused

Product on its website, prompting those end users to “[t]ransform your fleet management,”

“[t]rack key aspects of your fleet’s performance and spot issues as they appear.” (Ex. C.) Here

Technology also provides an online manual to facilitate implementation of the accused

technology.1

        Contributory Infringement – 35 U.S.C. § 271(c)

        32.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

        33.     Defendant contributorily infringes on Plaintiff’s ’784 Patent.

        34.     In addition to having knowledge of the Patent-in-Suit upon filing of this

Complaint, Defendant had prior knowledge through its own patent prosecution activities. For

instance, Here Global B.V.’s 9,779,102 patent cites Plaintiff’s patent application 2008/0299954

titled “Management of mobile device communication sessions to reduce user distraction” which

stems from the same provisional patent as the Patent-in-Suit: 60/892,628. To the extent Defendant




1
  See, e.g., https://developer.here.com/documentation/fleet-telematics/dev_guide/index.html; and
https://developer.here.com/products/geocoding-and-search.
                                               8
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 9 of 10 PageID #: 9




claims it was not aware of the Patent-in-Suit despite these citations, Defendant was willfully

blind.

         35.    Defendant’s Accused Product has no substantial non-infringing uses, and

Defendant knows or should have known that the Accused Product is especially made and/or

adapted for use as claimed in the ’784 Patent. Indeed, the geofencing techniques described in the

’784 Patent are incorporated into Defendant’s Accused Product and are specifically designed to

carry out infringing functionality.

         Willful Infringement

         36.    Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

         37.    Defendant’s infringement of the ’784 Patent has been and continues to be willful.

In addition to having knowledge of the Patent-in-Suit upon filing of this Complaint, Defendant

had prior knowledge through its own patent prosecution activities. For instance, Here Global

B.V.’s 9,779,102 patent cites Plaintiff’s patent application 2008/0299954 titled “Management of

mobile device communication sessions to reduce user distraction” which stems from the same

provisional patent as the Patent-in-Suit: 60/892,628. However, despite this knowledge Defendant

decided not to seek a license. Indeed, Defendant was not only aware of the ’784 Patent but

implemented and built on the ’784 inventions. Defendant’s actions were egregious and in blatant

disregard of the ’784 Patent and Plaintiff’s rights.

         Plaintiff Suffered Damages

         38.    Defendant’s acts of infringement of the ’784 Patent have caused damage to Plaintiff,

and Plaintiff is entitled to recover from Defendant the damages sustained as a result of Defendant’s

wrongful acts in an amount subject to proof at trial pursuant to 35 U.S.C. § 271.


                                  9
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:20-cv-00752-UNA Document 1 Filed 06/04/20 Page 10 of 10 PageID #: 10




                                    REQUEST FOR RELIEF

        39.    Plaintiff incorporates each of the allegations in the paragraphs above and

respectfully asks the Court to:

       (a)     enter a declaration that Defendant has directly infringed, contributorily infringed,

       and/or induced infringement of one or more claims of the ’784 Patent;

       (b)     enter a judgment awarding Plaintiff all damages adequate to compensate it for

       Defendant’s infringement of, direct or contributory, or inducement to infringe, but not less

       than a reasonable royalty, including all pre-judgment and post-judgment interest at the

       maximum rate permitted by law;

       (c)     enter a judgment awarding treble damages pursuant to 35 U.S.C. § 284 for

       Defendant’s willful infringement of the ’784 Patent; and

       (d)     award Plaintiff all other relief that the Court may deem just and proper.



Dated: June 4, 2020                          Respectfully submitted,

                                             /s/ James M. Lennon
                                             James M. Lennon (No. 4570)
                                             1526 Gilpin Avenue
                                             Wilmington, De 19806
                                             (302) 449-9010
                                             jlennon@devlinlawfirm.com

                                             Kirk. J. Anderson (CA SBN 289043)
                                             (Pro Hac Vice forthcoming)
                                             kanderson@budolaw.com
                                             BUDO LAW, P.C.
                                             5610 Ward Rd., Suite #300
                                             Arvada, CO 80002
                                             (720) 225-9440 (Phone)
                                             (720) 225-9331 (Fax)

                                             Attorney(s) for Aegis Mobility, Inc.

                                  10
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
